Citation Nr: 0724743	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-21 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, as secondary to service-connected disabilities.

2.  Entitlement to an increased rating for the veteran's res 
of a medial meniscectomy with degenerative disc disease, 
(left knee disability), currently rated 10 percent disabling.

3.  Entitlement to an increased rating for the veteran's 
degenerative disc disease of L5-S1 (low back disability), 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to October 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision from 
the Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In May 2007, the veteran testified at a hearing at the RO 
chaired by the undersigned.  A transcript of the hearing is 
of record.  Later that month, he submitted additional 
evidence, and waived RO consideration of that evidence.  38 
C.F.R. § 20.1304.

The issues of entitlement to increased ratings for left knee 
and low back disabilities are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's current right knee disability is not shown to 
be caused by any incident of service or to his already 
service-connected low back and left knee disabilities.



CONCLUSION OF LAW

The veteran's right knee disability was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of his service-connected left knee and back 
disabilities.  38 U.S.C.A. §§ 1110, 5102, 5103, 5106, 5107 
(West & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided notice in July 2002.  However, that notice 
was inadequate.  The RO provided the veteran with adequate 
notice in October 2004, subsequent to the initial 
adjudication.  While the notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in December 2004, December 2005, 
and February 2007 supplemental statements of the case.  The 
veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The subsequent notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection for a right knee disability was 
denied.  Accordingly, any defect with respect to that aspect 
of sending the veteran adequate notice regarding these 
elements in March 2007 without subsequently readjudicating 
the claim, is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of right knee disability, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.



B.  Analysis

In statements and testimony, the veteran contends that his 
right knee disability was caused by his service-connected 
left knee and low back disabilities.  

Service connection is permissible for a disability that is 
proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310(a).  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(b);  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The VA examiner who conducted the November 2003 joints 
examination has indicated it is not likely that veteran's 
right knee disability is secondary to his service-connected 
left knee or low back disability.  The examiner noted that 
the right knee disability was a separate entity.  Therefore, 
there is no competent evidence that the veteran's left knee 
or low back disability caused any associated right knee 
disability which first became manifest in the 2000's.  While 
the veteran no doubt sincerely believes otherwise, as a 
layman, he simply does not have the necessary medical 
training and/or expertise to make this medical determination 
regarding causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

At his hearing in May 2007, the veteran stated that he would 
submit a letter from a physician indicating that his right 
knee disability was caused by his service connected 
disabilities.  Later that month the veteran submitted 
additional medical evidence, however, there was no reference 
to the etiology of the veteran's right knee disability.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 




ORDER

Entitlement to an increased rating for service-connected left 
knee disability is denied.


REMAND

The veteran's service-connected left knee disability has been 
rated by the RO under the provisions of Diagnostic Code 5010.  
Diagnostic Code 5010 applies to traumatic arthritis, and 
provides that a rating should be based on the limitation of 
motion codes of the affected parts as degenerative arthritis, 
Diagnostic Code 5003.  A veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5257 and 5003.  See VAOPGCPREC 23-97.

Several VA compensation examinations have found no 
instability of the left knee.  However, recently-submitted 
evidence, a VA orthopedic consultation conducted in April 
2007, diagnosed end-stage degenerative joint disease of the 
left knee with instability.  Therefore, the veteran should be 
provided another examination to determine the presence and 
extent of any left knee instability.  

The Board notes that the current medical record reflects 
findings and assessments indicative of lumbar disc disease.  
In this regard, during the January 2007 VA examination the 
veteran was diagnosed with left-sided sciatica.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  However, the current record does not clearly 
indicate the severity of this neurological condition, or 
whether a separate evaluation or evaluations are indicated.  
Another examination should be obtained to resolve this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for the left knee and low 
back disabilities that are not currently 
on file.

2.  After completion of #1, schedule the 
veteran for a VA examination to ascertain 
the nature, extent, and current severity 
of his left knee disability.  The claims 
folder must be made available to and 
reviewed by the examiner pursuant to 
conduction and completion of the 
examination.  The examination must 
include complete range of motion studies.  
All other indicated studies should be 
accomplished.

The examiner should determine whether the 
left knee exhibits weakened movement, 
instability, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  The 
examiner must specifically report whether 
there is recurrent subluxation or lateral 
instability, and if such symptomatology 
exists, the severity of such 
manifestations.  In this regard, the 
examiner should indicate whether such 
symptomatology of instability is slight, 
moderate, or severe in nature.  
Explanation for all opinions should be 
provided, including a discussion of 
evidence relied on for opinions.

3.  Schedule the veteran for a VA 
examination to ascertain the nature, 
extent, and current severity of his low 
back disability.  The claims folder must 
be made available to and reviewed by the 
examiner pursuant to conduction and 
completion of the examination.  The 
examination must include complete range 
of motion studies.  All other indicated 
studies should be accomplished.  The 
examiner should identify the existence, 
and frequency or extent, as appropriate, 
of all neurological symptoms associated 
with the veteran's low back disability- 
to specifically include any sciatic 
neuropathy with characteristic pain, 
demonstrable muscle spasm, and/or absent 
ankle jerk.  The examiner should also 
offer an opinion as to whether the 
veteran has any separately ratable 
neurological disability (in addition to 
orthopedic disability) as a manifestation 
of the service-connected degenerative 
cervical spine disorder.

The examiner should conduct range of 
motion testing of the veteran's lumbar 
spine.  The physician should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the lumbar 
spine.  If pain on motion is observed, he 
should indicate the point at which pain 
begins.  He should indicate whether, and 
to what extent, the veteran experiences 
likely functional loss of the cervical 
spine due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  
The examiner should opine whether, over 
the last 12-month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.

4.  Then readjudicate the claims, 
considering the provisions of Note (1) of 
Diagnostic Code 5243 which provides a 
separate evaluation for the veteran's 
associated objective neurological 
abnormalities under an appropriate 
diagnostic code.  If any claim continues 
to be denied, send the veteran and his 
representative a supplemental statement 
of the case and give them time to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


